

115 S705 ES: Child Protection Improvements Act of 2017
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



115th CONGRESS1st SessionS. 705IN THE SENATE OF THE UNITED STATESAN ACTTo  amend  the National Child  Protection  Act	of  1993  to establish a voluntary national
			 criminal  history  background	check  system  and  criminal  history 
			 review  program  for  certain	individuals  who,  related  to	their 
			 employment,  have  access to  children,  the  elderly,  or  individuals 
 with disabilities, and for other purposes.1.Short titleThis Act may be cited as the Child Protection Improvements Act of 2017.2.National Criminal History Background Check and Criminal History Review ProgramThe National Child Protection Act of 1993 (34 U.S.C. 40101 et seq.) is amended—(1)in section 3 (34 U.S.C. 40102)—(A)by striking provider each place it appears and inserting covered individual;(B)by striking provider's each place it appears and inserting covered individual's;(C)by amending subsection (a)(3) to read as follows:(3)(A)The Attorney General shall establish a program, in accordance with this section, to provide qualified entities located in States that do not have in effect procedures described in paragraph (1), or qualified entities located in States that do not prohibit the use of the program established under this paragraph, with access to national criminal history background checks on, and criminal history reviews of, covered individuals.(B)A qualified entity described in subparagraph (A) may submit to the appropriate designated entity a request for a national criminal history background check on, and a criminal history review of, a covered individual. Qualified entities making a request under this paragraph shall comply with the guidelines set forth in subsection (b), and with any additional applicable procedures set forth by the Attorney General or by the State in which the entity is located.; (D)in subsection (b)—(i)in paragraph (1)(E), by striking unsupervised;(ii)by striking paragraph (2) and inserting the following:(2)(A)that the State, or in a State that does not have in effect procedures described in subsection (a)(1), the designated entity, ensures that—(i)each covered individual who is the subject of a background check under subsection (a) is entitled to obtain a copy of any background check report;(ii)each covered individual who is the subject of a background check under subsection (a) is provided a process by which the covered individual may appeal the results of the background check to challenge the accuracy or completeness of the information contained in the background report of the covered individual; and(iii)(I)each covered individual described in clause (ii) is given notice of the opportunity to appeal;(II)each covered individual described in clause (ii) will receive instructions on how to complete the appeals process if the covered individual wishes to challenge the accuracy or completeness of the information contained in the background report of the covered individual; and(III)the appeals process is completed in a timely manner for each covered individual described in clause (ii); and(B)the State, or in a State that does not have in effect procedures described in subsection (a)(1), the designated entity, may allow for a review process—(i)through which the State or designated entity, as the case may be, may determine that a covered individual who is the subject of a background check under subsection (a) is disqualified for a crime specified in subsection (f)(2)(C); and(ii)which shall be consistent with title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.);;(iii)in paragraph (3), by inserting after authorized agency the following: or designated entity, as applicable,; and(iv)in paragraph (4), by inserting after authorized agency the following: or designated entity, as applicable,;(E)in subsection (d), by inserting after officer or employee thereof, the following: , nor shall any designated entity nor any officer or employee thereof,;(F)by amending subsection (e) to read as follows:(e)Fees(1)State programIn the case of a background check conducted pursuant to a State requirement adopted after December 20, 1993, conducted with fingerprints on a covered individual, the fees collected by authorized State agencies and the Federal Bureau of Investigation may not exceed the actual cost of the background check conducted with fingerprints.(2)Federal programIn the case of a national criminal history background check and criminal history review conducted pursuant to the procedures established pursuant to subsection (a)(3), the fees collected by a designated entity shall be set at a level that will ensure the recovery of the full costs of providing all such services. The designated entity shall remit the appropriate portion of such fee to the Attorney General, which amount is in accordance with the amount published in the Federal Register to be collected for the provision of a criminal history background check by the Federal Bureau of Investigation.(3)Ensuring fees do not discourage volunteersA fee system under this subsection shall be established in a manner that ensures that fees to qualified entities for background checks do not discourage volunteers from participating in programs to care for children, the elderly, or individuals with disabilities. A fee charged to a qualified entity that is not organized under section 501(c)(3) of the Internal Revenue Code of 1986 may not be less than the total sum of the costs of the Federal Bureau of Investigation and the designated entity.; and(G)by inserting after subsection (e) the following:(f)National criminal history background check and criminal history review program(1)National criminal history background checkUpon a designated entity receiving notice of a request submitted by a qualified entity pursuant to subsection (a)(3), the designated entity shall forward the request to the Attorney General, who shall, acting through the Director of the Federal Bureau of Investigation, complete a fingerprint-based check of the national criminal history background check system, and provide the information received in response to such national criminal history background check to the appropriate designated entity. The designated entity may, upon request from a qualified entity, complete a check of a State criminal history database.(2)Criminal history review(A)Designated entitiesThe Attorney General shall designate, and enter into an agreement with, one or more entities to make determinations described in paragraph (2). The Attorney General may not designate and enter into an agreement with a Federal agency under this subparagraph.(B)DeterminationsA designated entity shall, upon the receipt of the information described in paragraph (1), make a determination of fitness described in subsection (b)(4), using the criteria described in subparagraph (C).(C)Criminal history review criteriaA covered individual may be determined to be unfit under subsection (b)(4) if the covered individual—(i)refuses to consent to a criminal background check under this section;(ii)knowingly makes a materially false statement in connection with a criminal background check under this section;(iii)is registered, or is required to be registered, on a State sex offender registry or repository or the National Sex Offender Registry established under the Adam Walsh Child Protection and Safety Act of 2006 (34 U.S.C. 20901 et seq.);(iv)has been convicted of a felony consisting of—(I)murder, as described in section 1111 of title 18, United States Code;(II)child abuse or neglect;(III)a crime against children, including child pornography;(IV)spousal abuse;(V)a crime involving rape or sexual assault;(VI)kidnapping;(VII)arson;(VIII)physical assault or battery; or(IX)a drug-related offense committed during the preceding 5 years;(v)has been convicted of a violent misdemeanor committed as an adult against a child, including—(I)child abuse;(II)child endangerment;(III)sexual assault; or(IV)of a misdemeanor involving child pornography; or(vi)in the case of a covered individual who has, seeks to have, or may have access to the elderly or individuals with disabilities, has been convicted of any criminal offense relating to the abuse, exploitation, or neglect (as those terms are defined in section 2011 of the Social Security Act (42 U.S.C. 1397j)) of an elder or an individual with disabilities.; and(2)in section 5 (34 U.S.C. 40104)—(A)by amending paragraph (9) to read as follows:(9)the term covered individual means an individual—(A)who has, seeks to have, or may have access to children, the elderly, or individuals with disabilities, served by a qualified entity; and(B)who—(i)is employed by or volunteers with, or seeks to be employed by or volunteer with, a qualified entity; or(ii)owns or operates, or seeks to own or operate, a qualified entity;;(B)in paragraph (10), by striking and at the end;(C)in paragraph (11), by striking the period at the end and inserting ; and; and(D)by inserting after paragraph (11) the following:(12)the term designated entity means an entity designated by the Attorney General under section 3(f)(2)(A)..3.Effective dateThis Act and the amendments made by this Act shall be fully implemented by not later than 1 year after the date of enactment of this Act.Passed the Senate October 16, 2017.Secretary